Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 September 2022 has been entered.

Claim Objections
Claim 11 is objected to because of the following informalities:  instances of “article protection insert” should be corrected to “article protection insert blank”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dropsy (FR 1531548) further in view of Nelder (US 3495704) and Langen (US 3868055).
Claim 1:  Dropsy discloses a carton containing a plurality of bottles (articles), the carton comprising: a plurality of panels extending at least partially around an interior of the carton, the plurality of panels comprising a top panel, a bottom panel, a first side panel, and a second side panel; an article protection insert comprising central perforations 2 (a plurality of features), the central perforations 2 (plurality of features) comprising at least one opening in the article protection insert, the article protection insert comprises squares 1, 11, 12 (middle portion) and flaps 13 & 14 (two outer portions), the squares 1, 11, 12 (middle portion) comprises at least one central perforation 2 (feature) of the central perforations 2 (plurality of features), the squares 1, 11, 12 (middle portion) comprises a top panel of the article protection insert, the flaps 13 & 14 (two outer portions) comprise a flap 13 (first side panel) of the article protection insert foldably connected to the top panel of the article protection insert, and a flap 14 (second side panel) of the article protection insert foldably connected to the top panel of the article protection insert; wherein bottles (articles) of the plurality of bottles (articles) are arranged in adjacent rows in the carton, the flap 13 (first side panel) of the article protection insert and the flap 14 (second side panel) of the article protection insert being respectively folded relative to the top panel of the article protection insert to be located between adjacent rows of the bottles (articles); wherein the article protection insert includes slots 15 and 16 to receive separate flaps 17 to create additional cells (see annotated fig. 7 below and fig. 5-6).
Dropsy does not disclose the at least one opening engaging a respective article of the plurality of articles or wherein at least one of the first side panel of the article protection insert and the second side panel of the article protection insert has article protection flaps that are foldably connected to the one of the first side panel of the article protection insert and the second side panel of the article protection insert and that extend outwardly from the one of the first side panel of the article protection insert and the second side panel of the article protection insert between articles in an adjacent row of articles.  
Nelder teaches a carrier 20 for bottles 21, each bottle 21 having a cap and a shoulder, the carrier 20 having a top wall 23 with openings 30, side walls 24A and 24B foldably connected to the top wall 23, wherein the top wall 23 contacts a portion of the shoulder, the openings 30 engage respective bottles 21, and the side walls 24A and 24B each have a respective upper portion foldably connected to a respective lower portion, the upper portion being oblique relative to the lower portion (see annotated fig. 1 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottles (articles) to each have caps and shoulders and to have modified the article protection insert such that the squares 1, 11, 12 (middle portion) contact a portion of the shoulders and the central perforations 2 (plurality of features / openings) engage respective bottles (articles), as taught by Nelder, in order to provide better protection to the held bottles (articles) and to prevent contents of the bottles (articles) from escaping.
Langen teaches a carton 34 and divider panels 10 which separates bottles 30, wherein each divider panel 10 has a main body portion 12 cut to provide sub-divider panels 14 which have a first portion 20 and a second portion 22, each first portion 20 having an upper edge 26 which underlies and is nestable with respective lower edges 28 of the second portions 22, wherein the sub-divider panels 14 are folded so that first portions 20 project outwardly from one side face and second portion 22 extend outwardly from the other side face such that a first divider panel 10 is positioned between two adjacent rows of bottles 30, a second divider panel 10 is located between subsequent rows of bottles 30, and first portions 20 and second portions 22 are positioned between columns of bottles 30 (see fig. 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the slots 15 & 16 and separate flaps 17 of Dropsy with sub-divider panels 14 on the flaps 13 & 14 (two outer portions), as taught by Langen, in order to provide the article protection insert as a single piece to simplify assembly.
The combination results in at least one of the flap 13 (first side panel) of the article protection insert and the flap 14 (second side panel) of the article protection insert having portions of sub-divider panels 14 (article protection flaps) that are foldably connected to the one of the flap 13 (first side panel) of the article protection insert and the flap 14 (second side panel) of the article protection insert and that extend outwardly from the one of the flap 13 (first side panel) of the article protection insert and the flap 14 (second side panel) of the article protection insert between bottles (articles) in an adjacent row of bottles (articles).  

    PNG
    media_image1.png
    345
    387
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    299
    459
    media_image2.png
    Greyscale

Claim 3:  The combination discloses the at least one opening of the central perforations 2 (plurality of features) receiving at least a portion of the respective bottle (article) of the plurality of bottles (articles) (see fig. 1 ‘704).  
Claim 4:  The combination discloses wherein the plurality of bottles (articles) comprises bottles (containers) having a cap and a shoulder, the squares 1, 11, 12 (middle portion) contacts a portion of the shoulder of the respective bottle (article) of the plurality of bottles (articles) at the at least one opening of the central perforations 2 (plurality of features) (see annotated fig. 1 ‘704 above).  
Claim 8:  Dropsy does not disclose each of the first side panel and the second side panel of the article protection insert having a respective upper portion foldably connected to a respective lower portion, the upper portion being oblique relative to the lower portion.
Nelder teaches a carrier 20 for bottles 21, the carrier 20 having a top wall 23 with openings 30, side walls 24A and 24B foldably connected to the top wall 23, wherein the side walls 24A and 24B each have a respective upper portion foldably connected to a respective lower portion, the upper portion being oblique relative to the lower portion (see annotated fig. 1 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the flap 13 (first side panel) and the lap 14 (second side panel) of the combination to each have a respective upper portion foldably connected to a respective lower portion, the upper portion being oblique relative to the lower portion, as taught by Nelder, in order to provide protection while reducing the amount of materials used and associated costs.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dropsy (FR 1531548) further in view of Nelder (US 3495704) and Langen (US 3868055) as applied to claim 1 above, and further in view of Holley (US 7780067).
Claim 2:  The combination does not disclose at least one access cut in the top panel of the plurality of panels for positioning the article protection insert to a position wherein the features engage at least one article of the plurality of articles.  
Holley teaches a carton 200 for fully enclosing bottles, wherein the carton 200 is formed from a blank 100 and has a bottom wall 206 and a top wall 202 having an access feature and an opening feature F to allow access to articles within the carton 200 (see annotated fig. 2 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top panel to have an opening feature F and access feature, as taught by Holley, in order to permit withdrawal of help bottles (articles) from above.
The combination results in at least one access feature in the form of an access cut in the top panel of the plurality of panels for positioning the article protection insert to a position wherein the central perforations 2 (features) engage at least one bottle (article) of the plurality of bottles (articles).

    PNG
    media_image3.png
    249
    364
    media_image3.png
    Greyscale


Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dropsy (FR 1531548) further in view of Nelder (US 3495704) and Langen (US 3868055) as applied to claim 1 above, and further in view of Bienaime (US 5002225).
Claim 9:  The combination discloses the claimed invention except for at least one article protection flap foldably connected to the bottom panel, the article protection flap is moveable between a first position that is parallel to the bottom panel and a second position wherein the article protection flap is folded relative to the bottom panel.
Bienaime teaches a wrap-around pack comprising locking element 100 / flap 102 (article protection flap) foldably connected to a base panel 50, the locking element 100 / flap 102 (article protection flap) being moveable between a first position that is parallel to the base panel 50 and a second position wherein the locking element 100 / flap 102 (article protection flap) is folded relative to the base panel 50 (see fig. 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom panel of the combination to include locking element 100 / flap 102 (article protection flap), as taught by Bienaime, in order to protect held bottles (articles) from damage.
Claim 10:  The combination discloses the locking element 100 / flap 102 (article protection flap) being for contact with a bottom portion of at least one bottle (article) of the plurality of bottles (articles), and the article protection insert being for contact with a top portion of at least one bottle (article) of the plurality of bottles (articles) (see fig. 7).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassard (FR 1443269) further in view of Holley (US 7780067) and Langen (US 3868055).
Claim 11:  Cassard discloses a carton and an article protection insert blank for containing a plurality of articles, the carton comprising a plurality of panels comprising a first side panel, and a second side panel; and the article protection insert blank comprising a perforations 9 (plurality of features) comprising at least one perforation 9 (opening) in the article protection blank, the at least one perforation 9 (opening) being for engaging a respective article of the plurality of articles, the article protection insert blank comprises a middle portion and two outer portions, the middle portion comprises the at least one perforation 9 (opening), the middle portion comprises a top panel of the article protection insert blank, the two outer portions comprises a first side panel of the article protection insert blank foldably connected to the top panel of the article protection insert blank, and a second side panel of the article protection insert blank is foldably connected to the top panel of the article protection insert blank; wherein articles of the plurality of articles are capable of being arranged in adjacent rows in the carton formed from the carton blank and the article protection insert blank, and the first side panel of the article protection insert and the second side panel of the article protection insert are for being respectively folded relative to the top panel of the article protection insert to be located between adjacent rows of the articles; wherein at least one of the first side panel of the article protection and the second side panel of the article protection insert blank has article protection flaps 3 & 4 that are moveable from a first position parallel to the one of the first side panel of the article protection insert blank and the second side panel of the article protection insert blank and a second position for placement between articles in an adjacent row of articles (see annotated fig. 1, 3 & 4 above).  While the flaps 3 & 4 are depicted as folding inwards they are capable of being folded outwards as well.  
Cassard does not disclose the carton being formed from a carton blank having a top panel and a bottom panel.
Holley teaches a carton 200 for fully enclosing bottles, wherein the carton 200 is formed from a blank 100 (carton blank) and has a bottom panel 106 and top panel 102 (see fig. 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the carton of Cassard out of the blank 100 of Holley resulting in a bottom panel 106 and top panel 102, in order to fully enclose held contents for greater protection. 
The flaps 3 & 4 of the combination are inherently or in the alternative obviously capable of being folded to a second position that can be placed between some articles in an adjacent row of some articles as the prior art combination discloses a structurally identical article protection insert blank with article protection flaps 3 & 4 hinged to first and second side panels to the inventions claimed article protection insert blank and as the material of the prior art article protection insert blank of paperboard sheet material is one of the disclosed materials of the invention. If there is any difference, the difference must be minor and obvious. The burden is shifted to applicants to show the flaps 3 & 4 cannot fold to a second position for placement between some articles in an adjacent row of some articles. Otherwise a prima facie case of anticipation, or in the alternative, of obviousness has been established.

    PNG
    media_image4.png
    173
    342
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    253
    285
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    357
    466
    media_image6.png
    Greyscale

Claim 12:  The combination discloses at least one access feature in the form of an access cut in the top panel of the plurality of panels for positioning the article protection insert blank to a position wherein the apertures 9 (features) engage at least one article of the plurality of articles in the carton formed from the carton blank 100 and the article insertion blank (see annotated fig. 2 ‘067 and 1 above).
Claim 13:  The combination discloses the at least one aperture 9 (opening) being for receiving at least a portion of the respective article of the plurality of articles (see annotated fig. 3 above and fig. 4).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dropsy (FR 1531548) further in view of Langen (US 3868055) and Holley (US 7780067).
Claim 11:  Dropsy discloses an article protection insert blank capable of containing a plurality of articles in a carton, the carton comprising a plurality of panels comprising a top panel, a bottom panel, a first side panel, and a second side panel; and the article protection insert blank comprising central perforations 2 (a plurality of features), the central perforations 2 (plurality of features) comprising at least one opening in the article protection insert blank, the at least one opening being capable of engaging some respective article of some plurality of articles, the article protection insert blank comprises squares 1, 11, 12 (middle portion) and flaps 13 & 14 (two outer portions), the squares 1, 11, 12 (middle portion) comprises the at least one opening of the central perforations 2 (plurality of features), the squares 1, 11, 12 (middle portion) comprises a top panel of the article protection insert blank, the flaps 13 & 14 (two outer portions) comprise a flap 13 (first side panel) of the article protection insert blank foldably connected to the top panel of the article protection insert blank, and a flap 14 (second side panel) of the article protection insert blank foldably connected to the top panel of the article protection insert blank; wherein articles of the plurality of articles are capable of being arranged in adjacent rows in the carton, and the flap 13 (first side panel) of the article protection insert blank and the flap 14 (second side panel) of the article protection insert blank are for being respectively folded relative to the top panel of the article protection insert blank to be located between adjacent rows of some articles; wherein the article protection insert includes slots 15 and 16 to receive separate flaps 17 to create additional cells (see annotated fig. 5 & 7 below and fig. 6).
Dropsy does not disclose a carton blank comprising: a plurality of panels comprising a top panel, a bottom panel, a first side panel, and a second side panel or wherein at least one of the first side panel of the article protection insert blank and the second side panel of the article protection insert blank has article protection flaps that are moveable from a first position parallel to the one of the first side panel of the article protection insert blank and the second side panel of the article protection insert blank and a second position for placement between articles in an adjacent row of articles.  
Holley teaches a carton 200 for fully enclosing bottles, wherein the carton 200 is formed from a blank 100 (carton blank) and has a plurality of panels comprising a first side panel 104, second side panel 108, bottom panel 106 and top panel 102 having an access feature and an opening feature F to allow access to articles within the carton 200 (see annotated fig. 2 above and fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the carton of Dropsy out of the blank 100 of Holley resulting in the top panel having an opening feature F and access feature in order to permit withdrawal of help bottles (articles) from above.
Langen teaches a carton 34 and divider panels 10 which separates bottles 30, wherein each divider panel 10 has a main body portion 12 cut to provide sub-divider panels 14 which have a first portion 20 and a second portion 22, each first portion 20 having an upper edge 26 which underlies and is nestable with respective lower edges 28 of the second portions 22, wherein the sub-divider panels 14 are folded so that first portions 20 project outwardly from one side face and second portion 22 extend outwardly from the other side face such that a first divider panel 10 is positioned between two adjacent rows of bottles 30, a second divider panel 10 is located between subsequent rows of bottles 30, and first portions 20 and second portions 22 are positioned between columns of bottles 30 (see fig. 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have replaced the slots 15 & 16 and separate flaps 17 of Dropsy with sub-divider panels 14 on the flaps 13 & 14 (two outer portions), as taught by Langen, in order to provide the article protection insert as a single piece to simplify assembly.
The combination results in at least one of the flap 13 (first side panel) of the article protection insert blank and the flap 14 (second side panel) of the article protection insert blank having portions of sub-divider panels 14 (article protection flaps) that are moveable from a first position parallel to the one of the flap 13 (first side panel) of the article protection insert blank and the flap 14 (second side panel) of the article protection insert blank and a second position capable of being placement between articles in an adjacent row of articles.  

    PNG
    media_image7.png
    345
    387
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    298
    416
    media_image8.png
    Greyscale

Claim 12:  The combination discloses at least one access feature in the form of an access cut in the top panel of the plurality of panels for positioning the article protection insert blank to a position wherein the central perforations 2 (features) engage at least one article of the plurality of articles in the carton formed from the carton blank 100 and the article insertion blank (see annotated fig. 2 ‘067 and fig. 5).
Claim 13:  The combination discloses the at least one central perforation 2 (opening) being capable of receiving at least a portion of some respective article of some plurality of articles (see fig. 5).

Response to Arguments
The drawing objections in paragraph 2 of office action dated 14 June 2022 are withdrawn in light of the amended claims filed 13 September 2022.
The 35 U.S.C. § 112 rejections in paragraphs 3-8 of office action dated 14 June 2022 are withdrawn in light of the amended claims filed 13 September 2022.
Applicant’s arguments with respect to claim(s) 1-4 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 13 September 2022 and directed to claim 11 have been fully considered but they are not persuasive.
In response to applicant’s argument that Cassard does not provide any support for folding the flaps 3, 4 outwardly so that it would still be possible to insert the wedging between the bottles a, b, c, that folding the flaps 3, 4 outwardly before placing the bottles as suggested by the Examiner would result in the flaps 3, 4 interfering with the placement of the bottles b, c due to the nested arrangement of the bottles as flaps 3, 4 of Cassard either would extend into the space that should be occupied by the bottles b, c or would double the thickness of the wedging between the bottles a and the bottles b or c if the flaps were modified according to the Examiner’s construction and it is not clear that there is sufficient room between the bottles in Cassard for such an increase in the thickness of material such that either way the outwardly folded flaps 3, 4 would interfere with the placement of the wedging relative to the bottles in Cassard, the Examiner responds that claim 11 is directed to the combination of the carton blank and article protection insert blank only.  The articles are not positively recited.  As such, any recitation to the articles is functional.  The flaps 3, 4 of the prior art do not need to be capable of folding outwardly between the bottles a, b, c of the prior art reference, but only be capable of being moveable to a second position for placement between some articles in an adjacent row of some articles.  As the prior art combination discloses a structurally identical article protection insert blank with article protection flaps 3 & 4 hinged to first and second side panels to the inventions claimed article protection insert blank and as the material of the prior art article protection insert blank of paperboard sheet material is one of the disclosed materials of the invention the flaps 3 & 4 of the combination are inherently or in the alternative obviously capable of being folded to a second position that can be placed between some articles in an adjacent row of some articles.  If there is any difference, the difference must be minor and obvious. The burden is shifted to applicants to show the flaps 3 & 4 cannot fold to a second position for placement between some articles in an adjacent row of some articles. Otherwise a prima facie case of anticipation, or in the alternative, of obviousness has been established.  It is further noted that the Examiner makes no modification to the flaps as argued by applicant.
In response to applicant’s argument that modifying the flaps 3, 4 of Cassard to extend outwardly as proposed by the Examiner would change the principle of operation of the flaps 3, 4, the Examiner responds that no modification to the flaps is being made.
In response to applicant’s argument that the proposed modification of Cassard’s wedging in the combination of Cassard and Holley in the office action would remove the purpose of the flaps 3, 4, of Cassard to separate the bottles a from the bottles b and c to prevent colliding of the bottles, the Examiner responds that no modification to the flaps is being made.
In response to applicant’s argument that the allegedly inherent capability of the flaps 3, 4 of Cassard of folding outwardly does not necessarily flow from the disclosure of Cassard and such a modification to Cassard would require significant modification of Cassard’s packaging in contrast to the disclosure of Cassard, the Examiner responds that applicant has provided absolutely no evidence to prove that the flaps 3, 4, of the article protection insert blank of Cassard are capable of being moved from a first position parallel to the one of the first and second side panel of the article protection insert blank to a second position for placement between some articles in an adjacent row of some articles.  US 2348397 provides further evidence that flaps are capable of folding inwards or outwards.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2330671, US 2346788, US 2335490, US 2348397, US 2626077, US 3263893, US 3355012, US 3662879, US 5529240, US 3980223, US 4022372, US 4330078, US 5476217, US 20030146269, US 20080290147, US 20090173774, US 20090314663, GB 882716, and FR 2124102 are considered pertinent to article protection flaps and FR 1443269, US 2348397, and DE 1268538 are considered pertinent to article protection inserts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736